Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email dated 1/28/21 with Matteo Pedini.
The claims have been amended as follows:
      CLAIM 1 is rewritten as:  A method of operating a helicopter search light, which may be operated in a flood light mode and a spot light mode, as an anti-bird-collision light wherein the method includes: operating the helicopter search light in a flash light mode by periodically switching the helicopter search light, operating in the spot light mode, on and off; and moving a direction of light emission of the helicopter search light  along an elliptic pathway such that a combination of light cones emitted by the helicopter search light when switched on covers the elliptic pathway substantially completely; wherein said moving of the direction of light emission over a full cycle along the elliptic pathway takes at most one second, and wherein the helicopter search light is operated to flash between 2 and 14 times during the moving of the direction of light emission over the full cycle.


Examiner’s reasons for allowance
Claims 1, 4-7, 9-11 and 14-15 are allowed over prior art of record.
 	The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 5270707 teaches “a method of operating a helicopter light as an anti-bird-collision light wherein the method includes operating the helicopter light in a flash light mode by periodically switching the helicopter light operating in the spot light mode on and off, whereas US 2712060 
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “ moving a direction of light emission of the helicopter search light  along an elliptic pathway such that a combination of light cones emitted by the helicopter search light when switched on covers the elliptic pathway substantially completely; wherein said moving of the direction of light emission over a full cycle along the elliptic pathway takes at most one second, and wherein the helicopter search light is operated to flash between 2 and 14 times during the moving of the direction of light emission over the full cycle”.
  For Claim 9 the closest prior art of record US 5270707 teaches “a helicopter anti-bird-collision system including: a helicopter light; and a control unit which is configured for-operating the helicopter search light as an anti-bird-collision light in a flash light mode by periodically switching the helicopter search light on and off” whereas US 2712060 teaches a helicopter light with a search light feature and US 8836541 teaches a method that includes moving a direction of light emission of the helicopter search light between at least two positions.
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “wherein the drive unit is configured for moving the direction of light emission of the helicopter search light along an elliptic pathway so that said moving of the direction of light emission of a combination of light cones over a full cycle along the ”.
 	Claims 4-7, 10-11 and 14-15 are allowable because of their dependency status from claims 1 and 9. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

        					Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875